                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                     IN ADMIRALTY
                                    Case No. 7:19-CV-180

CAPE FEAR BOAT WORKS, INC.                     )
                                               )
                         Plaintiff,            )                    ORDER ON
v.                                             )           MOTION FOR ENTRY OF FAULT,
                                               )           AND FOR DEFAULT JUDGMENT
SN SO WHAT, her boats, tackle,                 )              FRCP 55(a), LAR C.3, C.4
apparel, furniture, engines, permits,          )
and appurtenances, etc.,                       )
   in rem,                                     )
                                               )
                       Defendant               )


            Now comes the Court, on Plaintiffs Motion for Entry of Default and Default Judgment,

     and for the reasons set forth in Plaintiffs said Motion and the Memorandum in Support thereof

     filed contemporaneously therewith GRANTS the Motion and hereby enters a DEFAULT

     JUDGMENT against the Vessel SN SO WHAT in the sum of$$44,894.04, plus the costs of

     filing this action of $400, the $50/day substitute custodian's fee beginning on the date of arrest of

     10 October through the date hereof($_ _ ______,, plus such other custodia legis costs as are

     reported to the Court by the U.S. Marshal of$ _ _ _ _ _ _ following sale of the Vessel.

     SO ORDERED. This the J1 day of December, 2019.



                                                   United States District Judge
